Citation Nr: 1308020	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  11-12 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Propriety of the reduction of the evaluation for residuals of prostate cancer from 100 percent to 40 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.  

The Veteran served on active duty from November 1958 to June 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO) which reduced the Veteran's disability rating from 100 percent to 40.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for prostate cancer, a condition that was first diagnosed in July 2007.  The Diagnostic Code covering prostate cancer stipulates that a 100 percent rating is to be assigned until "the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure."  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2012).  Following a VA examination, if there is no evidence of reoccurrence or metastasis, then the residuals are rated as voiding or renal dysfunction.  Id.  

The Veteran underwent a VA examination in December 2009.  Based on the results of that examination, the RO proposed to reduce his rating to 40 percent in January 2010; in April 2010, the RO issued a second rating decision that did reduce the Veteran's rating to 40 percent effective January 1, 2010.

In his April 2010 Notice of Disagreement, the Veteran argued that he had undergone a surgical procedure related to his prostate cancer.  Medical records from Dr. W.F.L. indicate that the Veteran underwent a urethral stricture in April 2010, but these records are not clear whether this procedure was related to treatment for his prostate cancer.  

The Board is not in a position to determine whether the April 2010 procedure is related to his prostate cancer or residuals thereof.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  The claim must be remanded in order that this question be answered.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA medical records dated from July 2010 and thereafter and associate them with the claims folder.

2.  Notify the Veteran that he may submit additional evidence from Dr. W.F.L. or any other physician regarding his prostate cancer and its residuals.

3.  Schedule the Veteran for a VA genitourinary examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

After examining the Veteran, the examiner is to answer the following questions:

a) Was the Veteran's April 2010 urethral stricture procedure a surgical or therapeutic procedure to treat his prostate cancer or its residuals?

b)  From what current residuals of prostate cancer does the Veteran suffer?  If the Veteran suffers from urinary leakage, state whether the Veteran needs to wear absorbent materials and how often they must be changed.  

4.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

